In an action to recover damages for intentional interference with precontractual relations with regard to the sale of a mobile home, the defendant appeals from a judgment of the Supreme Court, Rockland County (Stolarik, J.), entered April 29, 1988, which is in favor of the plaintiffs and against him in the principal sum of $29,138.
Ordered that the judgment is affirmed, with costs.
We agree with the trial court that the actions by the defendant constituted a malicious interference with the plaintiffs’ precontractual relations (see, Wasserman v NRG Realty Corp., 118 AD2d 495; Susskind v IPCO Hosp. Supply Corp., 49 AD2d 915; Restatement [Second] of Torts § 766B). Mollen, P. J., Rubin, Sullivan and Rosenblatt, JJ., concur.